Exhibit 10.1
EDUCATION MANAGEMENT CORPORATION
AMENDMENT TO
NONQUALIFIED STOCK OPTION AGREEMENT
(Performance-Vesting)
     This Amendment to Nonqualified Stock Option Agreement (Performance-Vesting)
(this “Amendment”) is entered into by and between Education Management
Corporation, a Pennsylvania corporation (the “Company”), and _______________
(the “Participant”).
RECITALS:
     WHEREAS, the Company adopted the Education Management Corporation 2006
Stock Option Plan, as amended (the “Plan”), for the benefit of its eligible
employees and directors (capitalized terms not otherwise defined herein shall
have the meanings given thereto in the Plan);
     WHEREAS, on ______________, the Company and the Participant entered into a
Nonqualified Stock Option Agreement (Performance-Vesting) under the Plan (the
“Agreement”), pursuant to which the Company granted the Participant an Option to
purchase shares of the Company’s common stock on the terms and conditions set
forth therein;
     WHEREAS, the Company and the Participant wish to amend the vesting criteria
for the Option set forth in the Agreement; and
     WHEREAS, pursuant to Section 16 of the Agreement, the Agreement may be
amended by mutual agreement of the Company and the Participant.
     NOW, THEREFORE, the parties hereto, intending to be legally bound hereby,
agree as follows:
          1. Section 3 of the Agreement is amended and restated in its entirety
to read as follows:
          “3. Vesting.
          (a) Subject solely to the provisions of Sections 4(a), 4(b) and 4(c)
below and Section 8(b) of the Plan, the Option shall vest and become exercisable
with respect to the Shares then subject to it at the times, and to the degree,
set forth in this Section 3, upon one or more Realization Events. If a
Realization Event would result in vesting under each of Section 3(b) and 3(c),
then the number of Shares that shall vest upon any such Realization Event shall
equal the greater of the number of Shares that would vest upon such Realization
Event pursuant to Section 3(b) or Section 3(c). The portion of the Option which
has become vested and exercisable as described in this Section 3 is hereinafter
referred to as the “Vested Portion.”

 



--------------------------------------------------------------------------------



 



          (b) Upon the occurrence of a Realization Event in which any Principal
Stockholder receives cash or marketable securities in respect of its interest in
Shares by means of a sale, exchange or other disposition of its interest in
Shares (other than transfers by members of the Principal Stockholders to or
among their respective Affiliates), the Option shall vest and become exercisable
with respect to (i) that number of Shares subject to the Option that bears the
same proportion to (ii) the total number of Shares subject to the Option
(treating Shares in respect of which the Option has already been exercised as,
for this purpose, then still subject to the Option) as (x) the number of Shares
sold by the Principal Stockholders in the Realization Event bears to (y) the
total number of Shares held by the Principal Stockholders (including, for this
purpose, Shares previously sold, exchanged or otherwise disposed of).
          (c) Upon the occurrence of a Realization Event, the Option shall vest
and become exercisable with respect to the Shares then subject to it at the
times, and to the degree, set forth in the following schedule:

          Cash on Cash Return Realized by Principal     Stockholders on Invested
Capital   Applicable Percentage   200 %  
20% of the Shares then subject to the Option
  250 %  
40% of the Shares then subject to the Option (treating Shares in respect of
which the Option has already been exercised as, for this purpose, then still
subject to the Option)
  300 %  
60% of the Shares then subject to the Option (treating Shares in respect of
which the Option has already been exercised as, for this purpose, then still
subject to the Option)
  350 %  
80% of the Shares then subject to the Option (treating Shares in respect of
which the Option has already been exercised as, for this purpose, then still
subject to the Option)
  400 %  
100% of the Shares then subject to the Option

For purposes of this Agreement, “Cash on Cash Return” shall mean the aggregate
gross cash return (e.g., without deduction for taxes or for amounts invested by
the Principal Stockholders in Shares) realized by the Principal Stockholders on
all of the capital invested by them in Shares. Such return shall include cash
(and marketable securities) realized as a result of any disposition or exchange
of Shares owned by the Principal Stockholders, as well as cash (and marketable
securities) received as dividends or other distributions in respect of Shares
owned by the Principal Stockholders. The Cash on Cash Return targets shall be
separately calculated for, and must be separately satisfied with respect to,
capital invested in Shares by the Principal Stockholders after the Effective
Date, so that the applicable Cash on Cash Return target stated as a percentage
equals 100 + ((x/36) times (y-100)), where x = the number of months that have

 



--------------------------------------------------------------------------------



 



elapsed from the date of investment through the date the return is being
measured, (provided that x shall not exceed 36), and y = the applicable Cash on
Cash Return percentage from the schedule above; provided, however, that for
purposes of such calculation, returns shall first be attributed to the earliest
capital invested.1 If one or more of the Principal Stockholders ceases to own
any Shares, Cash on Cash Return shall thereafter be determined based solely on
the returns realized by the remaining Principal Stockholder(s). Immediately
following a Realization Event described in clause (ii) of the definition thereof
in Section 2(w) of the Plan (a “Clause (ii) Realization Event”), the sum of
(x) the Fair Market Value of the remaining Shares owned by the Principal
Stockholders, plus (y) the Fair Market Value of property previously received by
the Principal Stockholders in respect of Shares in forms other than cash (or
marketable securities), shall be considered as cash proceeds received by the
Principal Stockholders, and there shall be no further vesting thereafter;
provided, however, that in the event that some or all of the proceeds received
(or to be received) by the Principal Stockholders in respect of any disposition
of Shares owned by them is in the form of contingent payments or proceeds (e.g.,
installment sale proceeds, earn-out proceeds, escrow amounts, etc.), then, at
the time that such contingent payments or proceeds (if any) are received by the
Principal Stockholders, the Cash on Cash Return shall be recalculated and the
Applicable Percentage above increased if necessary to reflect the receipt of
such payments or proceeds. Notwithstanding the foregoing, to the extent that a
Clause (ii) Realization Event has not occurred as of the nine-year and six-month
anniversary of the Date of Grant and there are any contingent payments or
proceeds that have not been received by the Principal Stockholders (or property
previously received by the Principal Stockholders that has not already been
reduced to cash or marketable securities) as of that date, then the Fair Market
Value of such contingent payments or proceeds (or property) shall be determined
and the Cash on Cash Return shall be recalculated and the Applicable Percentage
above increased, if necessary.”
          2. Except to the extent expressly amended hereby, the Agreement shall
remain in full force and effect in all respects.
[Signature page follows]
 

1   For purposes of illustration, to achieve a 60% Applicable Percentage, (i) a
300% Cash on Cash Return would have to be realized on the Principal
Stockholders’ initial capital investment and (ii) on subsequently invested
capital measured on a realized return to the Principal Stockholders two years
following the date of investment, the Cash on Cash Return needed on that
subsequently invested capital would be equal to 233% (100 + ((24/36) *
(300-100)) = 233).

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Participant have caused this
Amendment to be executed as of the ____ day of _________, 2011.

                  EDUCATION MANAGEMENT CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                PARTICIPANT    
 
           
 
                     

             
 
  Print Name:        
 
     
 
   

 